
	
		I
		112th CONGRESS
		1st Session
		H. R. 859
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide coverage for the shingles vaccine under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Shingles Prevention
			 Act.
		2.Coverage of the
			 shingles vaccine under the Medicare program
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(10)(A), by striking pneumococcal vaccine and its administration
			 and, and inserting pneumococcal vaccine and its administration,
			 shingles vaccine and its administration, and; and
				(2)in subsection
			 (ww)(2)(A), by inserting shingles, after
			 influenza,.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 shingles vaccine furnished on or after January 1 of the first year beginning
			 more than 60 days after the date of the enactment of this Act.
			
